                    Case 5:20-cv-00081-TBR Document 9 Filed 09/21/20 Page 1 of 2 PageID #: 50




             f
        C e /' t<'       ms. \la      YI)   essc.   4em .s-/ro,v)=.




fi_ {,'-.,   fe f. ; s    tc2   ky   I ~ wr>/2.~7 .          X-f=t.10
                                                                               ' t-hc;,t--/ t?1/ i//. .:2.c/
                                                                        s atJe/',.-J
         1                                                                                  1
ovd              her:1 ewCJt7l rfo
             I have                                 lo/ :t~ev/=l5e Ve/'a /     I-//J#6    but:   :ft/s u o//
ha~ f11of ~'°,,_, f1 ·J fa ytXJ -

r          tAJ:/T lb .~<2i=a~~j r/,em you
       "' D. Vt',                                                       OL   ~he_   Ca,,,.z=c5;1~~e     rhr
fiu Al~s--111 a,JeL-       ·         .                                                     .

r; asl?d ;,,.; ~ ok acca uwh                                    kJd1T, 5eMd~7 0 k,,/-/owe
                                                         h er>e a
0~           roJov j -rs=-~                  I ub5      (hid ,1-lz~v Ja _.w r eU&AJ ~ w
                                 Case 5:20-cv-00081-TBR Document 9 Filed 09/21/20 Page 2 of 2 PageID #: 51




  (3, ro..J /(! y J-1 ,'cl(S -If / bC/ 30 -;i..
  F.c. o-c                                                                         EVANSVILLE IN 476                               G.
) ?..o IO Sou fh 7f I/.5/.
  tf,'c(mt'-'"1    r/y
                 'f~oS-o                             6 ',';)C)-c_\l-'8\-=\l?:iK  18   ~~'Of_'l ~.                                  ~
                                                                                                                                     Barn Swaflow
                                                                                                                                                  ....;-_~



                                   ILED
                    V.lNESSAL. AAMSTRONG, CLERK

                     ,. ,.. SEP 2 1 2020 . /                   ~(b /     B roe+dWa.y I S v , le.- I ). 7
                       L:-- :
                     :)J . \).      .Ai T
                                     ' \IV '


                   WESTN. DIST. KENTUCKY
                                               . -




                                                                -
                                                                  t J
                                                                    D    o~
                                                                              i~
                                                                               t \(
                                                                                       I




                                                                                                             ~Q.(?o/-~3e!
                                                                                                                                                           \
                                                        4200 i -E,EiSE::27        l11/ 11lll 1111 IIl11,11/11' 1,1, 1/IIJ, Jl,l /11111/I 11/ 1/• 111/111/11/
                                                                                                 1




                                                          .,
